
	
		I
		112th CONGRESS
		1st Session
		H. R. 844
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To allow an earlier start for State health care coverage
		  innovation waivers under the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Empowering States to Innovate
			 Act.
		2.Earlier start for
			 State health care coverage innovation waiversSection 1332(a) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18052(a)) is amended—
			(1)in paragraph (1), by striking
			 January 1, 2017 and inserting January 1, 2014;
			 and
			(2)in paragraph (4)(B)(ii), by inserting
			 beginning not later than 180 days after the date of the enactment of the
			 Empowering States to Innovate
			 Act after application.
			
